Case 1:16-cv-00375-AJT-JFA Document 292 Filed 03/08/19 Page 1 of 1 PageID# 9596




Date: 03/08/2019                          Judge: JOHN F. ANDERSON
                                          Reporter: FTR

Start:
Finish:



 Civil Action Number: 1:16-cv-375-AJT-JFA

 Anas Elhadv et al.

 vs.



 Charles H. Kable et al.

 Appearances of Counsel for        Pltf(/>^Deft
( )Matter is uncontested
 Motion to/for:

 r2751 DEFENDANTS' MOTION FOR A PROTECTIVE ORDER GOVERNING ACCESS TO,
 HANDLING OF. AND DISPOSITION OF LAW ENFORCEMENT PRIVILEGED
 INFORMATION


 12821 PLAINTIFFS' MOTION TO COMPEL COMPLIANCE WITH COURT ORDER RE:
 PRIVATR DISSEMINATION


 Argued &                  ~
( )Granted( )Denied      Granted in part/
( )Taken Under Advisement( )Continued to



( )Report and Recommendation to Follow
 QQ Order(s)to Follow
